                                          
                                                             

 

SECURED SUBORDINATED NOTE

 

$1,250,000.00

Issue Date: As of December 27, 2006

 

Dental Patient Care America, Inc., a Utah corporation (the “Company”), Dental
Cooperative, Inc., a Utah corporation, U.S. Dentist Direct, Inc., a Utah
corporation, and Dental Practice Transitions, Inc., a Utah corporation
(collectively the “Maker”), for value received, hereby jointly and severally
promise to pay to the order of Heartland Dental Care, Inc. a Delaware
corporation (“Holder”), and registered assigns the stated principal amount of
ONE MILLION TWO HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($1,250,000) or so
much thereof as shall be funded (the “Principal Amount”). All cash payments made
on this Note shall be made to Holder by wire transfer of immediately available
funds to Holder’s account at such bank in the United States as may be specified
in writing by Holder to the Company.

•              Maturity Date. The Principal Amount of this Note shall be due and
payable in full April 30, 2012 (the “Maturity Date”), in such coin or currency
of the United States of America as at the time of payment shall be legal tender
for the payment of public and private debts. There shall be no amortization
prior to maturity.

•              Interest. Interest on the Principal Amount outstanding from time
to time shall be payable at the rate of ten percent (10%) per annum from the
Issue Date set forth above until payment in full of the Principal Amount has
been made. Interest payments shall be due and payable on the first day of each
calendar quarter commencing January 1, 2007. During the first two years of the
term of the Note, provided that no default or Event of Default has occurred or
is continuing, payment of interest may be made, at the option of the Company, by
issuing to Holder additional Notes of like kind and tenor in the amount of the
accrued but unpaid interest of the Company. After the second anniversary of the
Note, interest shall be payable solely in cash. Any installment of the Principal
Amount or interest not paid when due, by acceleration or otherwise, or upon the
occurrence and during the continuation of an Event of Default, shall bear
interest after the due date at the rate of 14.00% per annum. Such default
interest shall be payable in cash.

 

•

Collateral.

(a)           Loan Agreement; Security Interest. By Loan, Security and Warrant
Agreement of even date herewith (the “Loan Agreement”) Maker grants to Holder to
secure this Note a security interest and lien on all of the tangible and
intangible assets of Maker, whether now owned or existing, hereafter acquired or
arising, or in which Maker now or hereafter has any rights, and wheresoever
located including, without limitation: (i) Accounts, (ii) Accounts Receivable;
(iii) Chattel Paper; (iv) Documents; (v) Equipment; (vi) General Intangibles;
(vii) Instruments; (viii) Inventory; (ix) Investment Property; (x) all monies,
residues, and property of any kind now or at any time hereafter in the
possession or under the control of Maker; (xi) Real Property; (xii) all
accessions to, substitutions for, and all replacements, products and proceeds of
the foregoing, including, without limitation, proceeds of insurance policies;
and (xiii) all books and records (including, without limitation, customer lists,
credit files, computer programs, print-outs and other computer materials and
records) of Maker pertaining to any of the

 

CHGO1\30855496.5

 

--------------------------------------------------------------------------------



foregoing (collectively, the “Collateral”). Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Loan Agreement.

(b)           Subordination. The Note shall be subordinated to liens securing
indebtedness arising under existing Senior Credit Facilities (and any permitted
refinancing thereof), if any, not to exceed $30,000,000 in the aggregate.

(c)           Collections; Holder’s Right to Notify Debtors; Verification. Maker
hereby authorizes Holder, at any time or times after an Event of Default to: (i)
notify any or all debtors that the Accounts Receivable has been assigned to
Holder and that Holder has a security interest therein; and (ii) direct such
debtors to make all payments due from them to Maker upon the Accounts Receivable
directly to a lock box designated by Holder. Holder shall promptly furnish Maker
with a copy of any such notice sent. Any such notice, in Holder’s sole
discretion, may be sent on Maker’s stationery, in which event Maker shall
co-sign such notice with Holder.

(d)           Consignment of Inventory. Maker shall not at any time permit any
Inventory to be placed on consignment with any person or entity without the
prior written consent of Holder. Any consent to a consignment of Inventory may
be conditioned upon Maker and consignee executing and delivering to Holder such
consignment agreements and other instruments, financing statements and other
documents as Holder shall request.

(e)           Proceeds of Equipment. Maker shall not, without the prior written
consent of Holder, sell, lease, grant a security interest in or otherwise
dispose of or encumber any Equipment, or any part thereof, provided that Maker
may sell obsolete, redundant or unnecessary Equipment in the ordinary course of
business upon written notice to Holder. Upon any disposition of Equipment, Maker
shall, unless otherwise agreed to by Holder, deliver all the cash proceeds to
Holder or its designee, which proceeds shall be applied to payments under the
Note. The foregoing notwithstanding, Maker shall have the right to trade in
obsolete, redundant or unnecessary Equipment in connection with the purchase of
new Equipment, provided that such new Equipment is subject to Holder’s security
interest free and clear of all other liens and encumbrances.

(f)           Proceeds of Real Property. Maker shall not, without the prior
written consent of Holder, sell, lease (as lessor or sublessor), grant a
mortgage in or otherwise encumber any Real Property or any part thereof. Upon
any such disposition, Maker shall deliver all of the proceeds thereof to Holder
or its designee to be applied to the repayment of the Note.

 

•

Events of Default.

(a)           Event of Default. An “Event of Default” shall occur hereunder if:
(i) Maker shall fail to pay any Principal Amount or interest hereunder when due
(whether by maturity, acceleration or otherwise), (ii) any proceedings shall be
instituted by or against Maker under the provisions of any Federal bankruptcy,
reorganization, arrangement of debt, insolvency or receivership laws or similar
state or Federal laws providing for the relief of debtors and is not discharged
within thirty (30) days thereafter; (iii) Maker shall make an assignment for the
benefit of its creditors; (iv) any proceedings shall be instituted by or against
Maker for its liquidation or dissolution and is not discharged within thirty
(30) days thereafter or Maker’s business as a going concern shall terminate for
any reason; (v) any covenant herein or in the Loan Agreement shall be breached
and not cured or any representation or warranty herein, in the Loan Agreement or
in any written statement pursuant hereto or thereto, report, financial statement
or certificate made or delivered to Holder by Maker shall be untrue or incorrect
in any material respect as to Maker, as

 

2

CHGO1\30855496.5

 

--------------------------------------------------------------------------------



of the date when made or deemed made; (vi) Maker shall pledge, encumber, assign
or transfer all or substantially all of its assets without the prior written
consent of Holder; (vii) any material provision of any Collateral Document shall
for any reason cease to be valid or enforceable in accordance with its terms or
any security interest created in the Collateral material in amount or nature
shall cease to be a valid and perfected security interest or Lien (except as
otherwise permitted herein or therein) (viii) Maker shall suffer an event of
default as to any other indebtedness for borrowed money which shall not have
been cured within applicable notice and grace periods or (ix) Maker suffers a
default under the Loan Agreement, Warrant Registration Rights Agreement,
Consulting Agreement or any other agreement with or obligation to Holder.

(b)           Acceleration of Maturity Date; Remedies. Upon the occurrence of an
Event of Default, at the option of Holder, the entire unpaid Principal Amount
together with interest thereon shall become immediately due and payable and if
not then paid, Holder may proceed as provided herein below cumulatively and not
exclusively. In no event shall Holder be obligated to fund any unfunded balance
of this Note after the occurrence of an Event of Default. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy;
provided, however, that upon the occurrence of an Event of Default specified in
Sections 4(a)(ii), (iii) (iv) and (vi) above, the entire unpaid Principal Amount
together with interest thereon shall become due and payable without declaration,
notice or demand by Holder. Upon the occurrence of an Event of Default, Holder
may pursue all of its remedies at law and in equity.

No delay or failure on the part of Holder to exercise any right or remedy
accruing to it hereunder, upon any Event of Default shall be held to be an
abandonment thereof. No delay on the part of Holder in exercising any of their
rights or remedies shall preclude it from the exercise thereof at any time
during the continuance of any Event of Default. No waiver of an Event of Default
shall be deemed a waiver of any subsequent Event of Default. All waivers under
this Note must be in writing.

(c)           Waivers by Maker. Except as otherwise provided for in this Note
and applicable law, Maker waives: (i) presentment, demand and protest and notice
of presentment, dishonor, notice of intent to accelerate, notice of
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all commercial paper, accounts,
contract rights, documents, instruments, chattel paper and guaranties at any
time held by Holder on which Maker may in any way be liable and hereby ratifies
and confirms whatever Holder may do in this regard; (ii) all rights to notice
and a hearing prior to Holder’s taking possession or control of, or to Holder’s
replevy, attachment or levy upon, the Collateral or any bond or security which
might be required by any court prior to allowing Holder to exercise any of its
remedies; and (iii) the benefit of all valuation, appraisal and exemption laws.
Maker acknowledges that it has been advised by counsel of its choice with
respect to this Note and the transactions evidenced by this Note.

5.           Representations and Warranties. Maker, jointly and severally,.
represent and warrant to Holder that the representations and warranties of Maker
set forth in the Loan Agreement are true, accurate and compete.

 

6.

General Provisions.

(a)         Maker intends and believes that each provision in this Note comports
with all applicable local, state and Federal laws and judicial decisions.
However, if any provision or provisions, or if any portion of any provision or
provisions, in this Note is found by a court of law

 

3

CHGO1\30855496.5

 

--------------------------------------------------------------------------------



to be in violation of any applicable law, administrative or judicial decision,
or public policy, and if such court should declare such portion, provision or
provisions of this Note to be illegal, invalid, unlawful, void or unenforceable
as written, then it is the intent of all parties hereto that such portion,
provision or provisions shall be given force to the fullest possible extent that
they are legal, valid and enforceable, that the remainder of this Note shall be
construed as if such illegal, invalid, unlawful, void or enforceable portion,
provision or provisions were not contained therein, and that the rights,
obligations and interest of Maker and Holder or Holders hereof under the
remainder of this Note and all related documents and agreements shall continue
in full force and effect. All agreements herein are expressly limited so that in
no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof, acceleration of maturity of the unpaid principal balance
hereof, or otherwise hereof, shall the amount paid or agreed to be paid to
Holders hereof for the use, forbearance or detention of the money to be advanced
hereunder exceed the highest lawful rate permissible under applicable usury
laws. If, from any circumstance whatsoever, the fulfillment of any provision
hereof, at the time performance of such provision shall be due, shall involve
transcending the limit of validity proscribed by the law which a court of
competent jurisdiction may deem applicable hereto then, ipso facto, the
obligation to be fulfilled shall be reduced to the limit of such validity and if
from any circumstance Holder hereof shall ever receive as interest an amount
which would achieve the highest lawful rate, such amount which would be
excessive interest shall applied to the reduction of the unpaid principal
balance due hereunder and not to the payment of interest.

(b)         The captions to the various paragraphs hereof are for convenience of
reference and are not to be considered as defining or limiting in any way the
scope or intent of the provisions hereof.

(c )       This Note and all the provisions hereof shall be binding upon Maker
and its successors and assigns, and shall inure to the benefit of Holder and his
successors and assigns.

(d)           No provision of this Note may be waived, changed, modified or
discharged without an agreement in writing signed by the party against whom
enforcement of such waiver, change, modification or discharge is sought.

(e)           Time is of the essence as to all dates set forth herein subject to
any applicable grace or cure period or notice expressly provided herein;
provided, however, that unless otherwise stated, whenever any payment to be made
under this Note shall be stated to be due on a day other than a business day,
such payment shall be made on the immediately preceding business day.

(f)           Maker agrees that its liability shall not in any manner be
effected by any indulgence, extension of time, renewal, waiver, modification
granted or consented to by Holder and Maker consents to any indulgences and all
extensions of time, renewals, waivers, or modifications that may be granted by
Holder with respect to the payment or other provisions of this Note, without
notice to Maker and without affecting its liability hereunder.

(g)           If this Note is placed in the hands of attorneys for collection or
is collected through any legal proceedings, Maker promises and agrees to pay, in
addition to the principal, interest and other sums due and payable hereon, all
costs of collecting or attempting to collect this Note, including reasonable
attorneys’ fees and disbursements.

(h)           All parties now or hereafter liable with respect to this Note,
whether Maker, principal, surety, guarantor, endorsee or otherwise hereby
severally waive presentment for

 

4

CHGO1\30855496.5

 

--------------------------------------------------------------------------------



payment, demand, notice of non-payment or dishonor, protest and notice of
protest. No failure to accelerate the indebtedness evidence hereby, acceptance
of a past due installment following the expiration of any cure period provided
by this Note or applicable law, or indulgences granted from time to time shall
be construed: (i) as a novation of this Note or as a reinstatement of the
indebtedness evidence hereby or as a waiver of such right of acceleration or of
the right of Holder thereafter to insist upon strict compliance with the terms
of this Note; or (ii) to prevent the exercise of such right of acceleration or
any other right granted hereunder or by the laws of the State of California.

7.           Governing Law, Jurisdiction and Venue. This Note is a contract
under the laws of the State of Illinois and for all purposes shall be construed
in accordance with the laws of said State.

MAKER HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE
COURT SITTING IN COOK COUNTY, ILLINOIS FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS NOTE. MAKER IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, MAKER HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM, SETOFF, DEMAND, ACTION OR CAUSE OF
ACTION ARISING OUT OF OR IN ANY WAY PERTAINING OR RELATING TO THIS NOTE OR TO
ANY DEALINGS OF THE MAKER AND HOLDER WITH RESPECT TO THIS NOTE WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE. MAKER AGREES THAT HOLDER MAY FILE A COPY OF THIS
WAIVER WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED AGREEMENT OF MAKER IRREVOCABLY TO WAIVE ITS RIGHTS TO TRIAL BY JURY,
AND THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY SUCH DISPUTE OR
CONTROVERSY BETWEEN MAKER AND HOLDER SHALL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

8.           Holder’s Acknowledgements. By acceptance of this Note, Holder
represents and warrants to Maker that: (a) by reason of Holder’s business and
financial experience Holder has the capacity to protect Holder’s interests in
this transaction and is accepting this Note and any shares of Common Stock of
the Company issued under the terms of this Note for Holder’s own account and not
with a present view to distribution; (b) Holder is an accredited investor, as
that term is defined in Rule 501 of Regulation D promulgated under the Federal
Securities Act of 1933, as amended; (c) Holder is aware that neither this Note
nor any shares of Common Stock issuable as interest will be registered under the
Federal Securities Act of 1933, as amended, and accordingly, none may be
transferred or sold without compliance with the registration requirements of
said Act or the availability of an exemption from such registration, and this
Note and any certificates evidencing shares of common stock issued hereunder
shall bear a legend to such effect.

 

5

CHGO1\30855496.5

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this instrument to be duly
executed as of the Issue Date set forth above.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DENTAL PATIENT CARE AMERICA, INC.,

a Utah corporation

 

 

 

By:   /s/  

Name:_____________________________

Title: _____________________________

 

DENTAL COOPERATIVE, INC.,

a Utah corporation

 

 

 

By:    /s/__________________________________

Name:_____________________________

Title: ____________________________

 

U.S. DENTIST DIRECT, INC.,

a Utah corporation

 

 

 

By:   /s/ _________________________________

Name: ___________________________

Title: ___________________________

 

DENTAL PRACTICE TRANSITIONS, INC.,

a Utah corporation

 

 

 

By:   /s/__________________________________

Name:_____________________________

Title: ____________________________

 

 

 

 

 

 

6

CHGO1\30855496.5

 

 